Case 1:20-cv-00566-PLM-SJB ECF No. 31, PageID.286 Filed 02/11/21 Page 1 of 10




                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION
                       ________________________________

TYRONDA CHRISTIAN,

       Plaintiff,
                                                   Case No. 1:20-cv-00566
vs.
                                                  HON. Paul L. Maloney
PRIME RECOVERY, LLC;                              United States District Judge
ANTHONY LA GAMBINA, JR.;
JOSEPH ANTHONY BISH; ANTHONY
J. BISH; DIVERSE FUNDING
ASSOCIATES, LLC.

       Defendants.
_________________________


  DEFENDANTS PRIME RECOVERY, LLC’S AND ANTHONY LA GAMBINA, JR’S
                  MOTION TO COMPEL DISCOVERY,

                                           AND

                                  BRIEF IN SUPPORT

       Now come Defendants, Prime Recovery, LLC and Anthony La Gambina

(collectively “Defendant Prime Recovery”), pursuant to Fed. R. Civ. P. 33, 34, 37, and

W.D. Mich. LCivR. 7.1, and in support of this Motion for the entry of an order compelling

Plaintiff’s complete and non-evasive responses to Defendant Prime Recovery’s

Interrogatories and Requests for Production of Documents previously served, and

ignored, state:

       1.     Plaintiff, Tyronda Christian (“Plaintiff Christian”) filed this action June 22,

              2020, claiming to be an aggrieved debtor under one or more of several

              cited statutory claims, to wit: the Fair Debt Collection Practices Act
Case 1:20-cv-00566-PLM-SJB ECF No. 31, PageID.287 Filed 02/11/21 Page 2 of 10




            (“FDCPA”), 15 U.S.C. §1692 et seq.; the Driver’s Privacy Protection Act of

            1994 (“DPPA”), 18 U.S.C. § 2721 et seq.; the Michigan Regulation of

            Collection Practices Act (“MRCPA”), M.C.L. § 445.251 et seq.; and the

            Michigan Occupational Code (“MOC”), M.C.L. § 339.901 et seq. (ECF No.

            1, PageID.1).

      2.    Defendant, Prime Recovery, LLC, is a licensed consumer debt collection

            agency; Defendant, Anthony La Gambina, is an owner of Prime Recovery

            (collectively “Defendant Prime Recovery”).

      3.    On August 5, 2020, Defendant Prime Recovery filed its Answer which

            denied Plaintiff’ Christian’s allegations of liability and which further pleaded

            affirmative defenses. (ECF No.16, PageID.111-148).

      4.    A Case Management Order was entered September 4, 2020, which

            provides, inter alia, for completion of discovery by March 5, 2021, ADR by

            March 31, 2021, and dispositive motions by April 30, 2021.

      5.    Plaintiff Christian essentially complains that in “May and June of 2020”

            Defendant Prime Recovery allegedly made “multiple calls to Ms.

            Christian’s brother’s cellular telephone” and “multiple threatening

            messages on voice mail in efforts to collect the alleged debt from Ms.

            Christian.” (ECF No. 19, Page.ID190-191, Joint Statement, Statement of

            Plaintiff).

      6.    On January 4, 2021, Plaintiff Christian was served with Defendant, Prime

            Recovery, LLC’s Interrogatories, Defendant, Prime Recovery, LLC’s First

            Request for Production of Documents, and Defendant, Anthony La

                                            2
Case 1:20-cv-00566-PLM-SJB ECF No. 31, PageID.288 Filed 02/11/21 Page 3 of 10




            Gambina, Jr.’s First Request for Production of Documents. Fed. R. Civ. P.

            33, 34. (Exhibit 1- Interrogatories to Plaintiff with Proof of Service; Exhibit

            2- Defendant Prime Recovery’s Requests for Production of Documents to

            Plaintiff with Proof of Service; Exhibit 3- Defendant Anthony La

            Gambina’s Requests for Production of Documents to Plaintiff with Proof of

            Service).

      7.    Plaintiff Christian’s complete and non-evasive answers to Defendant

            Prime Recovery’s Interrogatories and her written responses to

            Defendants’ Requests for Production, or any objections, were due on or

            before February 3, 2021. Fec. R. Civ. P. 33(b)(2), 34(b)(2)(A)-(E).

      8.    Plaintiff Christian has ignored Defendant Prime Recovery’s discovery

            demands, and the court rules which procedurally govern the process.

      9.    Any objections are waived.

      10.   In accordance with Fec. R. Civ. P. 37(a)(1), W.D. Mich. LCivR. 7.1,

            Defendant Prime Recovery, through counsel, sent a letter to Plaintiff

            Christian, through counsel, regarding the overdue responses, and no reply

            has been received. (Exhibit 4- February 4, 2021, letter to plaintiff’s

            counsel with electronic mail).

      11.   Defendant Prime Recovery has incurred substantial costs and fees in

            defending against Plaintiff Christian’s disputed claims and in attempting to

            engage in discovery of evidence to narrow the issues, to evaluate the

            claims and defenses regarding potential dispositive motions, to prepare for

            trial, and/or for meaningful participation in alternative dispute resolution

                                             3
Case 1:20-cv-00566-PLM-SJB ECF No. 31, PageID.289 Filed 02/11/21 Page 4 of 10




               proceedings ordered by the Court; now, Defendants have incurred

               additional fees and costs arising directly from Plaintiff Christian’s failure or

               refusal to respond to discovery, necessitating this motion for relief. Fec. R.

               Civ. P. 37(d)(1)(A)(ii).

         12.   In support of this motion, Defendant Prime Recovery relies upon all

               pleadings of record, its Brief in Support along with any exhibits attached

               thereto, and all further information and argument to be presented before

               this Court on the issues presented.

         WHEREFORE, Defendants, Prime Recovery, LLC and Anthony La Gambina,

move this Honorable Court for the entry of an Order which compels Plaintiff, Tyronda

Christian, to immediately serve complete and non-evasive discovery responses and

disclosures; which awards Defendant Prime Recovery’s fees and costs associated with

these proceedings; and which ultimately grants to Defendants any further relief to

which they are found entitled in the event of Plaintiff’s continuing failure or refusal to

abide court rules governing discovery or this Court’s Orders compelling discovery,

including one or more of the sanctions permitted under Fec. R. Civ. P. 37(b)(2)(A)(i)-

(vii),

                                                   Respectfully Submitted,


Dated: February 11, 2021                           /s/ John M. Karafa            _
                                                   Gravis Law, PLLC, by,
                                                   John M. Karafa
                                                   Attorney for Defendants Prime Recovery
                                                   and Anthony La Gambina




                                               4
Case 1:20-cv-00566-PLM-SJB ECF No. 31, PageID.290 Filed 02/11/21 Page 5 of 10




                                    BRIEF IN SUPPORT

   A. Procedural History

       Plaintiff Christian initiated this action on June 22, 2020. (ECF No. 1). Plaintiff’s

complaint presented claims under Count 1, the Fair Debt Collection Practices Act

(“FDCPA”), 15 U.S.C. §1692 et seq.; Count 2, the Driver’s Privacy Protection Act of

1994 (“DPPA”), 18 U.S.C. § 2721 et seq.; the Michigan Regulation of Collection

Practices Act (“MRCPA”), M.C.L. § 445.251 et seq.; and the Michigan Occupational

Code (“MOC”), M.C.L. § 339.901 et seq. (ECF No. 1, PageID.1).

        In an effort to discover any evidence relating to Plaintiff Christian’s disputed

allegations, on January 4, 2021, Defendant Prime Recovery served on Plaintiff Christian

the following discovery demands: (1) Defendant, Prime Recovery, LLC’s Interrogatories,

(2) Defendant, Prime Recovery, LLC’s First Request for Production of Documents; and,

(3) Defendant, Anthony La Gambina, Jr.’s First Request for Production of Documents.

(Exhibit 1- Interrogatories to Plaintiff with Proof of Service; Exhibit 2- Defendant Prime

Recovery’s Requests for Production of Documents to Plaintiff with Proof of Service;

Exhibit 3- Defendant Anthony La Gambina’s Requests for Production of Documents to

Plaintiff with Proof of Service).

       Plaintiff Christian’s non-evasive and complete responses were due on or before

February 3, 2021. No word on the matter was received from Plaintiff Christian; and no

discovery responses of any kind were served by her.

   B. Law & Argument

       Plaintiff Christian’s responses to Defendant Prime Recovery’s discovery

demands were due within 30 days of service. Since they were served on January 4,

                                              5
Case 1:20-cv-00566-PLM-SJB ECF No. 31, PageID.291 Filed 02/11/21 Page 6 of 10




2021, her responses were due on or before February 3, 2021.

   Fed. R. Civ. P. 33(b) states in pertinent part:

       “(2) Time to Respond. The responding party must serve its answers and any
       objections within 30 days after being served with the interrogatories…

       (3) Answering Each Interrogatory. Each interrogatory must, to the extent it is
       not objected to, be answered separately and fully in writing under oath.

       (4) Objections. The grounds for objecting to an interrogatory must be stated
       with specificity. Any ground not stated in a timely objection is waived unless the
       court, for good cause, excuses the failure.”

       Similarly, regarding Defendant Prime Recovery’s (including separately Defendant

La Gambina’s) Request for Production of Documents, Fed. R. Civ. P. 34(b) provides in

pertinent part:

“(2) Responses and Objections.

       (A) Time to Respond. The party to whom the request is directed must respond in
       writing within 30 days after being served …

       (B) Responding to Each Item. For each item or category, the response must
       either state that inspection and related activities will be permitted as requested or
       state with specificity the grounds for objecting to the request, including the
       reasons…

       (C) Objections. An objection must state whether any responsive materials are
       being withheld on the basis of that objection. An objection to part of a request
       must specify the part and permit inspection of the rest.

       (D) Responding to a Request for Production of Electronically Stored Information.
       The response may state an objection to a requested form for producing
       electronically stored information. If the responding party objects to a requested
       form – or if no form was specified in the request – the party must state the form
       or forms it intends to use.

       (E) Producing the Documents or Electronically Stored Information. Unless
       otherwise stipulated or ordered by the court, these procedures apply to producing
       documents or electronically stored information:

                  (i)   A party must produce documents as they are kept in the usual

                                              6
Case 1:20-cv-00566-PLM-SJB ECF No. 31, PageID.292 Filed 02/11/21 Page 7 of 10




                        course of business or must organize and label them to
                        correspond to the categories in the request;

                (ii)   If a request does not specify a form for producing electronically
                          stored information, a party must produce it in a form or forms in
                          which it is ordinarily maintained or in a reasonably usable form or
                          forms; and

                (iii) A party need not produce the same electronically stored information
                       in more than one form.”


       While the rules described above govern the options regarding proper responses,

here, Plaintiff Christian provided no responses at all. This required Defendant Prime

Recovery to seek compliance from Plaintiff through Court Order.

       In this regard, Fed. R. Civ. P. 37, entitled “Failure to Make Disclosures or to

Cooperate in Discovery; Sanctions” provides in material part:

“(a) Motion for an Order Compelling Disclosure or Discovery.

 (1)   In General. Ton notice to the other parties and all affected persons, a party may
       move for an order compelling disclosure or discovery. The motion must include a
       certification that the movant has in good faith conferred or attempted to confer
       with the person or par failing to make disclosure or discovery in an effort to obtain
       it without court action.

 (2)   Appropriate Court. A motion for an order to a party must be made in the court
       where the action is pending.


 (3)   Specific Motions.

       (B) To Compel a Discovery Response. A party seeking discovery may move for
       an order compelling an answer, designation, production , or inspection. This
       motion may be made if:

       (iii)   a party fails to answer an interrogatory submitted under Rule 33; or
       (iv)    a party fails to produce documents or fails to respond that inspection will
               be permitted – or fails to permit inspection- as requested under Rule 34.

 (4)   Evasive or Incomplete Disclosure, Answer, or Response. For purposes of
       this subdivision(a), an evasive or incomplete disclosure, answer, or response
                                             7
Case 1:20-cv-00566-PLM-SJB ECF No. 31, PageID.293 Filed 02/11/21 Page 8 of 10




       must be treated as a failure to disclose, answer , or respond.

 (5)   Payment of Expenses; Protective Orders. Specific Motions.

       (A) If the Motion is Granted (or Disclosure or Discovery Is Provided After Filing).
       If the motion is granted- of if the disclosure or requested discovery is provided
       after the motion was filed – the court must, after giving an opportunity to be
       heard, require the party or deponent whose conduct necessitated the motion, the
       party or attorney advising that conduct, or both to pay the movant’s reasonable
       expenses incurred in making the motion, including attorneys’ fees. But the court
       must not order this payment if:

       (i)     The movant filed the motion before attempting in good faith to obtain the
               disclosure or discovery without court action;
       (ii)    The opposing party’s nondisclosure, response, or objection was
               substantially justified; or

       (iii)   other circumstances make an award of expenses unjust.


        Fed. R. Civ. P. 37(b) proceeds to identify various forms of relief to the movant

party in the event the recalcitrant party fails to comply with a Court Order compelling

discovery, including claim preclusion, striking of pleadings, and dismissal of an action.

   Moreover, Fed. R. Civ. P. 37 (d) additionally provides

“(1) In General.

   (A) Motions; Grounds for Sanctions. The court where the action is pending may, on
      motion, order sanctions if:

       (ii) a party, after being properly served with interrogatories under Rule 33 or a
       request for inspection under Rule 34, fails to serve its answers, objections, or
       written response.

 (2)   Unacceptable Excuse for Failing to Act. A failure described in Rule 37(d)(1)(A)
       is not excused on the ground that the discovery sought was objectionable, unless
       the party failing to act has a pending motion for a protective order under Rule 26
       (c).

 (3) Types of Sanctions. Sanctions may include any of the orders listed in Rule
     37(b)(2)(A)(i)-(vi). Instead of or in addition to these sanctions, the court must
     require the party failing to act, the attorney advising that party, or both to pay the

                                             8
Case 1:20-cv-00566-PLM-SJB ECF No. 31, PageID.294 Filed 02/11/21 Page 9 of 10




       reasonable expenses, including attorney’s fees, cause by the failure, unless the
       failure was substantially justified or other circumstance make an ware of
       expenses unjust.”


       Defendant Prime Recovery is entitled to discovery from Plaintiff Christian of

relevant information bearing on her disputed claims. Defendants have received no

responses from Plaintiff Christian to the several, pointed discovery demands.

       Consequently, Defendants have been entirely and significantly prejudiced in their

ability to properly prepare their defense to Plaintiff’s claims of liability and damages at

trial; and to evaluate the potential for dispositive motions against Plaintiff’s claims;

and/or to participate meaningfully in alternative dispute resolution procedures.

       Therefore, Defendants, Prime Recovery, LLC and Anthony La Gambina, have

been required to move this Honorable Court for the entry of an Order which compels

Plaintiff, Tyronda Christian, to immediately serve complete and non-evasive discovery

responses and disclosures.

       Defendants further request an award of reasonable fees and costs associated

with these proceedings, and any further relief to which they are found entitled in the

event of Plaintiff’s continuing failure or refusal to abide court rules governing discovery

or this Court’s Orders compelling discovery, including one or more of the sanctions

permitted under Fec. R. Civ. P. 37(b)(2)(A)(i)-(vii),


                                                   Respectfully Submitted,

Dated: February 11, 2021                           /s/ John M. Karafa            _
                                                   John M. Karafa
                                                   Attorney for Defendants Prime Recovery
                                                   and Anthony La Gambina


                                              9
Case 1:20-cv-00566-PLM-SJB ECF No. 31, PageID.295 Filed 02/11/21 Page 10 of 10




                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing was electronically
filed on February 11, 2021 with the Clerk of Court using CM/ECF. I also certify that the
foregoing document is being served this day on all counsel of record or pro se parties
identified below in the manner specified, either via transmission of Notices of Electronic
Filing generated by CM/ECF or in some other authorized manner for those counsel or
parties who are not authorized to receive electronically Notices of Electronic Filing.

Phillip C. Rogers, Esq.
6140 28th Street SE, Suite 115
Grand Rapids, MI 49546
Counsel for Plaintiff
Service by CM/ECF

Tim P. Seeger, Esq.
Grewal Law, PLLC
801 Broadway NW, Suite 302
Grand Rapids, MI 49504
Counsel for Joseph A. Bish and Anthony J. Bish
Service by CM/ECF

Brendan H. Little, Esq.
Lippes Mathias Wexler Friedman, LLP
50 Fountain Plaza, Suite 1700
Buffalo, NY 14202
Counsel for Diverse Funding Associates, LLC
and DNF Associates, LLC
Service by CM/ECF

                                                 Respectfully Submitted,

Dated: February 11, 2021                         /s/ John M. Karafa            _
                                                 John M. Karafa
                                                 Attorney for Defendants Prime Recovery
                                                 and Anthony La Gambina




                                            10
